     Case 2:19-cv-00549 Document 25 Filed 06/11/20 Page 1 of 1 PageID #: 206



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION


DON BLANKENSHIP,

       Plaintiff,

v.                                               Civil Action No. 2:19-cv-00549

DONALD TRUMP, JR.; and
DOES 1-50 inclusive,

       Defendants.


                                         ORDER

       For reasons appearing to the Court, it is hereby ORDERED that this matter be

transferred to Rory L. Perry, II, Clerk of the Court, for reassignment to another Magistrate

Judge. The Court is directed to transmit a copy of this Order to counsel of record and any

unrepresented party.

       Enter: June 11, 2020
